Citation Nr: 0843522	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for right ankle disability. 



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 2002 to July 
2006.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied entitlement to service 
connection for a right ankle disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no current diagnosis of a right ankle 
disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the veteran filed his service connection claim 
in July 2006.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in September 
2006.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and statement of 
the case (SOC) was issued in April 2007, and a supplemental 
statement of the case (SSOC) was issued in August 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in 
September 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and service personnel records have 
been obtained and associated with his claims file.  He has 
also been provided with VA medical examinations in September 
2006 and July 2007 to assess the current nature and etiology 
of his claimed right ankle disability.  In connection with 
the claim, the Board also has considered the assertions the 
veteran has advanced on appeal that he injured his ankle 
during service in 2003 and that his records of those injuries 
may have been lost during the transition of recordkeeping at 
Ft. Bliss.  However, those assertions were not corroborated 
by the evidence of record.  The Board notes that the 
veteran's voluminous service records clearly contain an 
Outpatient Encounters Flowsheet comprised of each of the 
veteran's visits to the health center including those between 
2003-2004.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran contends that he currently suffers from a right 
ankle disability as a result of his active military service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records reflect that the veteran had no 
complaints, treatment, or diagnosis of a right ankle 
disability during active service.  In his March 2002 service 
entrance examination report, the veteran's lower extremities 
were marked as normal and he was marked as fit for 
enlistment.  In the summary of defects and diagnoses section, 
the examiner noted that the veteran had a surgical procedure 
on his right lower leg prior to service in 1998.  In an 
additional March 2002 orthopedic consultation sheet, the 
examiner noted a history of insertion of rod into right tibia 
in 1998.  Physical examination findings were noted as full 
range of motion of knee and ankle and well healed scars.  X-
ray films of the right foot and ankle were normal.  The 
examiner indicated that the veteran should not experience any 
difficulty with military service.  Service treatment records 
reflect treatment for plantar fasciiitis, but not for a right 
ankle disorder.

In a September 2006 VA fee-based examination report, the 
veteran related to the physician that he has been suffering 
from a right ankle sprain, and that the condition of pain, 
swelling, and weak ankles had existed for four years.  The 
veteran complained of experiencing pain once a day for about 
an hour and treating the pain with rest.  However, he stated 
he had no debilitating pain during the past year. Physical 
examination findings reflected that the right ankle showed 
signs of tenderness but exhibited full range of motion and no 
deformity.  It was further noted that right ankle joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  An X-ray report revealed no acute fracture 
or dislocation, intact ankle mortis, an intramedullary rod 
within the tibia from a prior leg surgery, and remote-
appearing post traumatic changes identified within the mid 
fibula.  The physician diagnosed chronic ankle sprain 
currently quiescent, with the subjective factor being pain, 
and recognizing no objective factors. 

In a July 2007 VA examination report, the veteran reported 
that he suffered a severe sprain in 2003, and was treated 
with an air cast, ibuprofen, crutches, and physical therapy.  
The veteran further indicated that he underwent surgery prior 
to service to correct the overgrowth of his right leg and the 
insertion of a rod in his tibia but disclaimed that his ankle 
pain and the past surgery are related.  He mentioned that 
since leaving the military his ankle frequently rolls and 
will cause a flair which is treated with ice and rest.   
Physical examination findings were noted as normal strength, 
sensation and reflexes of the lower extremities, normal 
varus, valgus, anterior and posterior drawer of the ankle, 
intact ligaments, and stable ankle joints. The physician 
specifically indicated that there was insufficient evidence 
at present to warrant a diagnosis of any chronic pathological 
disorder of the right ankle. 



Analysis

As an initial matter, the Board has considered the 
aggravation theory of entitlement to service connection.  
However, in this case, there is no clear and unmistakable 
evidence that any right ankle condition pre-existed his 
military service or that the condition was aggravated by such 
service.  While the veteran indicated that he had underwent 
surgery prior to service to correct the overgrowth of his 
right leg in the July 2007 VA examination report, service 
treatment records reflect that the veteran's right ankle was 
normal at entry into service.  Consequently, the Board finds 
that the presumption of soundness at entry into service is 
not rebutted by the evidence of record.

Therefore, the Board will now consider the veteran's claim 
for entitlement to service connection on a direct basis.  In 
this case, service treatment records do not show that the 
veteran had any complaint, treatment, or diagnosis of any 
right ankle injury or condition during active service.  

Objective medical findings of record failed to document any 
diagnosis of a current right ankle disability.  While the 
physician diagnosed chronic ankle sprain currently quiescent 
or inactive in the September 2006 VA fee-based examination 
report, he specifically indicated that the subjective factor 
was pain and recognized no objective factors concerning the 
veteran's right ankle.  The Board points out that that pain, 
alone, without underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  It was further noted by an additional 
VA physician in the July 2007 VA examination report that 
there was insufficient evidence at present to warrant a 
diagnosis of any chronic pathological disorder of the right 
ankle.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of any right ankle disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

The Board also has considered the assertions the veteran has 
advanced on appeal in multiple written statements.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that he has a 
current right ankle disability that is associated with 
military service, this claim turns on medical matters--a 
diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for a right ankle disability must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


